Case 9:18-cv-80176-BB Document 78 Entered on FLSD Docket 01/03/2019 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                Case No. 18-cv-80176-BLOOM/Reinhart

 IRA KLEIMAN, et al.,

           Plaintiffs,

 v.

 CRAIG WRIGHT,

       Defendant.
 _________________________/

     AMENDED ORDER SETTING TRIAL AND PRE-TRIAL SCHEDULE, REQUIRING
     MEDIATION, AND REFERRING CERTAIN MATTERS TO MAGISTRATE JUDGE1

           THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

 September 30, 2019, at 9:00 a.m. Calendar call will be held at 1:45 p.m. on Tuesday,

 September 24, 2019. No pre-trial conference will be held unless a party requests one at a later

 date and the Court determines that one is necessary. Unless instructed otherwise by subsequent

 order, the trial and all other proceedings in this case shall be conducted in Courtroom 10-2 at

 the Wilkie D. Ferguson, Jr. United States Courthouse, 400 North Miami Avenue, Miami,

 FL 33128. The parties shall adhere to the following schedule:

 January 24, 2019            The parties shall select a mediator pursuant to Local Rule 16.2, shall
                             schedule a time, date, and place for mediation, and shall jointly file a
                             notice, and proposed order scheduling mediation via CM/ECF in the
                             form specified on the Court’s website, http://www.flsd.uscourts.gov. If
                             the parties cannot agree on a mediator, they shall notify the Clerk in
                             writing as soon as possible, and the Clerk shall designate a certified
                             mediator on a blind rotation basis. Counsel for all parties shall
                             familiarize themselves with and adhere to all provisions of Local Rule
                             16.2. Within three (3) days of mediation, the parties are required to file
                             a mediation report with the Court. Pursuant to the procedures outlined in
                             the CM/ECF Administrative Procedures, the proposed order is also to


 1
     This Order amends ECF No. 21.
Case 9:18-cv-80176-BB Document 78 Entered on FLSD Docket 01/03/2019 Page 2 of 6
                                                            Case No. 18-cv-80176-BLOOM/Reinhart


                            be emailed to bloom@flsd.uscourts.gov in Word format.

 May 13, 2019               Parties disclose experts and exchange expert witness summaries or
                            reports.

 May 27, 2019               Parties exchange rebuttal expert witness summaries or reports.

 June 10, 2019              All discovery, including expert discovery, is completed.

 June 24, 2019              Parties must have completed mediation and filed a mediation report.

 July 2, 2019               All pre-trial motions, motions in limine, and Daubert motions (which
                            include motions to strike experts) are filed. This deadline includes all
                            dispositive motions. Each party is limited to filing one motion in limine
                            and one Daubert motion. If all evidentiary issues cannot be addressed in
                            a 20-page memorandum, leave to exceed the page limit will be granted.
                            The parties are reminded that motions in limine must contain the
                            Local Rule 7.1(a)(3) certification.

 September 22, 2019         Parties submit joint pre-trial stipulation in accordance with Local Rule
                            16.1(e), proposed jury instructions and verdict form, or proposed findings
                            of fact and conclusions of law, as applicable.

        Motions in limine. Each party is limited to filing one motion in limine. If all evidentiary

 issues cannot be addressed in a 20-page memorandum, leave to exceed the page limit will be

 granted. The parties are reminded that motions in limine must contain the Local Rule

 7.1(a)(3) certification.

        Daubert Motions. Each party is limited to filing one Daubert motion. If all evidentiary

 issues cannot be addressed in a 20-page memorandum, leave to exceed the page limit will be

 granted. The parties are reminded that Daubert motions must contain the Local Rule

 7.1(a)(3) certification.

        Summary Judgment Motions. The parties are reminded that strict compliance with

 Local Rule 56.1 is mandated. Pursuant to Local Rule 56.1(a)(2), a statement of material facts

 must be supported by specific references to pleadings, depositions, answers to interrogatories,

 admissions, and affidavits on file with the Court. In the event a responding party fails to




                                                    2
Case 9:18-cv-80176-BB Document 78 Entered on FLSD Docket 01/03/2019 Page 3 of 6
                                                           Case No. 18-cv-80176-BLOOM/Reinhart


 controvert a movant’s supported material facts in an opposing statement of material facts, the

 movant’s material facts will be deemed admitted. Local Rule 56.1(b). In the interest of judicial

 economy, in the interest of proper and careful consideration of each party’s statement of material

 facts, and in the interest of determining matters on summary judgment on the merits, the Court

 orders the parties to file any statements of material facts as follows:

             1. The moving party shall file a statement of material facts as a separate filing

                 from a motion for summary judgment.

             2. Each material fact in the statement that requires evidentiary support shall be

                 set forth in an individually numbered paragraph and supported by a specific

                 citation. This specific citation shall reference pages (and paragraph or line

                 numbers, if applicable) of the cited exhibit(s). When a material fact requires

                 evidentiary support, a general citation to an exhibit, without a page

                 number or pincite, is not permitted.

             3. Each exhibit referenced in the motion for summary judgment and/or in the

                 statement of material facts must be filed on the docket. Exhibits which have

                 already been filed on the docket need not be refiled. If a deposition transcript

                 is referenced, a complete copy must be filed which includes all exhibits.

                 Within twenty-four (24) hours of filing a motion for summary judgment, the

                 movant shall separately file an index of the cited exhibits which names each

                 exhibit and references the docket entry at which that exhibit may be found.

             4. The responding party may file an opposing statement of material facts which

                 responds to the moving party’s statement of material facts. A responding

                 party’s opposing statement of material facts must specifically respond to each




                                                   3
Case 9:18-cv-80176-BB Document 78 Entered on FLSD Docket 01/03/2019 Page 4 of 6
                                                     Case No. 18-cv-80176-BLOOM/Reinhart


             statement in the movant’s statement by setting forth each of the individually

             numbered paragraphs contained in the movant’s statement and after each

             paragraph, detail respondent’s response or opposition. By way of example:

             Movant’s Statement of Material Facts

             1. Blackacre is a vacant property located at 123 Main Street. Exhibit A ¶ 1.

             2. John Smith owns Blackacre. Exhibit B ¶ 12.

             Respondent’s Opposing Statement of Material Facts

             1. Blackacre is a vacant property located at 123 Main Street. Exhibit A ¶ 1.
                Admitted that Blackacre is located at 123 Main Street. Exhibit A ¶ 1.
                Denied that the property is vacant. Exhibit C at 5.

             2. John Smith owns Blackacre. Exhibit B ¶ 12.
                Denied as phrased. Admitted that the last recorded deed to Blackacre
                names John Smith. Exhibit B ¶ 12.

          5. Each exhibit referenced in the response to the motion for summary judgment

             and/or in the opposing statement of material facts must be filed on the docket.

             Exhibits which have already been filed on the docket need not be refiled. If a

             deposition transcript is relied upon, a complete copy must be filed which

             includes all exhibits. Within twenty-four (24) hours of filing a response to

             the motion for summary judgment, the responding party shall separately file

             an index of the cited exhibits which names each exhibit and references the

             docket entry at which that exhibit may be found.

          6. In the event that cross motions for summary judgment are filed, the Court may

             order the parties to submit a consolidated statement of material facts and

             responses as appropriate. If cross motions are anticipated, the parties may




                                             4
Case 9:18-cv-80176-BB Document 78 Entered on FLSD Docket 01/03/2019 Page 5 of 6
                                                         Case No. 18-cv-80176-BLOOM/Reinhart


                jointly move for an order to file consolidated statements prior to filing the

                motions for summary judgment.

        Jury Instructions and Verdict Form (if applicable). The parties shall submit their

 proposed jury instructions and verdict form jointly, although they need not agree on each

 proposed instruction. Where the parties do not agree on a proposed instruction, that instruction

 shall be set forth in bold type. Instructions proposed only by a plaintiff shall be underlined.

 Instructions proposed only by a defendant shall be italicized.       Every instruction must be

 supported by citation to authority. The parties shall use as a guide the Eleventh Circuit Pattern

 Jury Instructions for Civil Cases, including the directions to counsel contained therein. Proposed

 jury instructions and verdict form, in typed form, including substantive charges and defenses,

 shall be submitted to the Court prior to calendar call, in Word format, via e-mail to

 bloom@flsd.uscourts.gov.     Instructions for filing proposed documents may be viewed at

 http://www.flsd.uscourts.gov.

        Referral to Magistrate Judge.        Pursuant to 28 U.S.C. § 636 and this District’s

 Magistrate Judge Rules, all discovery matters are referred to Judge Bruce E. Reinhart.

 Furthermore, pursuant to 28 U.S.C. § 636(c)(1), the parties may consent to trial and final

 disposition by Judge Bruce E. Reinhart.. The deadline for submitting consent is September

 22, 2019.

        Discovery.    The parties may stipulate to extend the time to answer interrogatories,

 produce documents, and answer requests for admissions. The parties shall not file with the Court

 notices or motions memorializing any such stipulation unless the stipulation interferes with the

 deadlines set forth above. Stipulations that would so interfere may be made only with the

 Court’s approval. See Fed. R. Civ. P. 29. To the extent not abrogated or contradicted by this




                                                 5
Case 9:18-cv-80176-BB Document 78 Entered on FLSD Docket 01/03/2019 Page 6 of 6
                                                         Case No. 18-cv-80176-BLOOM/Reinhart


 Order, all agreements and stipulations entered into between the parties prior to this Order

 continue to bind the parties. The Court reminds the parties that under the Local Rules, initial and

 expert disclosures; deposition transcripts; interrogatories; requests for documents, electronically

 stored information or things, or to permit entry upon land; requests for admission; notices of

 taking depositions or notices of serving subpoenas; and associated responses, objections, notices

 or any associated proof of service, shall not be filed until they are used in the proceeding or

 the court orders their filing. S.D. Fla. L. R. 26.1(b). Improper filings will be stricken from the

 record. In addition to the documents enumerated in Local Rule 26.1(b), the parties shall not file

 notices of deposition with the Court. The parties must make every effort to resolve discovery

 disputes without requiring Court intervention.      Strict compliance with the Local Rules is

 expected, particularly with regard to motion practice. See S.D. Fla. L.R. 7.1.

        DONE AND ORDERED in Chambers at Miami, Florida, this 3rd day of January, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                 6
